MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Nov 17 2017, 9:49 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Mark Small                                              Curtis T. Hill, Jr.
Indianapolis, Indiana                                   Attorney General of Indiana
                                                        Christina D. Pace
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Paul E. Wilson,                                         November 17, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        84A01-1703-CR-742
        v.                                              Appeal from the Vigo Superior
                                                        Court
State of Indiana,                                       The Honorable Michael Rader,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause Nos.
                                                        84D05-1402-FD-338
                                                        84D05-1508-F5-1798




Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-742 | November 17, 2017            Page 1 of 8
                                Case Summary and Issue
[1]   Following a guilty plea, Paul Wilson was convicted of resisting law

      enforcement, a Class D felony; operating a vehicle while intoxicated, a Class A

      misdemeanor; and failing to return to lawful detention, a Level 6 felony.

      Williams was sentenced to an aggregate term of five and one-half years. He

      now appeals, raising for our review the sole issue of whether his sentence is

      inappropriate in light of his character and the nature of his offense. Concluding

      his sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   While operating his vehicle, Wilson failed to obey a stop sign at an intersection.

      After observing the traffic infraction, Officer Philip Ralston of the Terre Haute

      Police Department activated his overhead lights and attempted to perform a

      traffic stop. As Officer Ralston exited his vehicle, Wilson drove away at a high

      rate of speed and turned onto a side street. Officer Ralston activated his siren

      and engaged in a pursuit.


[3]   Wilson turned sharply around a street corner, nearly hitting the vehicle of

      another motorist. Wilson continued driving, entering a parking lot, crossing an

      alleyway, and entering a yard before his path was blocked by a fence. Wilson

      then exited his vehicle and fled on foot.


[4]   At this time, several nearby citizens began chasing Wilson, eventually tackling

      him to the ground. Wilson then removed a small handgun from his pocket,

      Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-742 | November 17, 2017   Page 2 of 8
      pointed it at the civilians and warned them to back away. The police then

      caught up to Wilson and placed him in handcuffs.


[5]   While in police custody, Wilson initially identified himself by a false name and

      appeared intoxicated due to his dilated pupils and erratic behavior. When

      officers requested consent for a preliminary breath test, he refused. After

      Wilson’s arrest, an inventory search of his vehicle revealed a stolen license plate

      connected to another crime.


[6]   The State charged Wilson with resisting law enforcement, a Class D felony;

      receiving stolen property, a Class D felony; two counts of pointing a firearm at

      another person, Class D felonies; operating a vehicle while intoxicated

      endangering a person, a Class A misdemeanor; and operating while

      intoxicated, a Class A misdemeanor (“Cause 338”).1


[7]   Wilson was transferred from the Vigo County Jail to the Vigo County

      Community Corrections Work Release Program for pre-trial supervision. Soon

      after this transfer, Wilson was granted permission to temporarily leave the

      work-release facility and seek medical attention at Union Hospital. Wilson

      failed to return to detention after treatment and absconded from the State of

      Indiana. Wilson was later extradited from the State of Louisiana.

      Consequently, Wilson was charged with failure to return to lawful detention, a




      1
        The incident precipitating these charges occurred in February 2014, prior to significant revisions to the
      criminal code that became effective in July 2014.

      Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-742 | November 17, 2017              Page 3 of 8
       Level 6 felony; and escape from lawful detention, a Level 5 felony (“Cause

       1798”).


[8]    Wilson pleaded guilty to resisting law enforcement and operating a vehicle

       while intoxicated under Cause 338 and failure to return to lawful detention

       under Cause 1798. The State dismissed the remaining charges.


[9]    The trial court sentenced Wilson to three years for resisting law enforcement, to

       be served concurrently with one year for operating a vehicle while intoxicated

       in Cause 338. Wilson was also sentenced to two and one-half years for failing

       to return to lawful detention in Cause 1798, to be served consecutively to the

       sentence in Cause 338. Wilson’s aggregate sentence totals five and one-half

       years. He now appeals.



                                 Discussion and Decision
                                      I. Standard of Review
[10]   Indiana Appellate Rule 7(B) provides, “[t]he Court may revise a sentence

       authorized by statute if, after due consideration of the trial court’s decision, the

       Court finds that the sentence is inappropriate in light of the nature of the offense

       and the character of the offender.” The defendant bears the burden of

       persuading the Court his sentence is inappropriate. Childress v. State, 848
N.E.2d 1073, 1080 (Ind. 2006). When conducting this inquiry, the court may

       consider any factors appearing in the record. Kemp v. State, 887 N.E.2d 102,

       104-05 (Ind. Ct. App. 2008), trans denied. Our analysis of the “nature of the

       Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-742 | November 17, 2017   Page 4 of 8
       offense” portion of the appropriateness review begins with the advisory

       sentence. Clara v. State, 899 N.E.2d 733, 736 (Ind. Ct. App. 2009). Our review

       of the “character of the offender” considers the aggravating and mitigating

       circumstances. Id. When reviewing a sentence for appropriateness, the Court’s

       determination will depend on “the culpability of the defendant, the severity of

       the crime, the damage done to others, and myriad other factors that come to

       light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008).


                                  II. Inappropriate Sentence
                                     A. Nature of the Offense
[11]   The advisory sentence is the starting point selected by the legislature as an

       appropriate sentence for the crime committed. Childress, 848 N.E.2d at 1081.

       Wilson was convicted of resisting law enforcement, a Class D felony, and

       failing to return to lawful detention, a Level 6 felony. Indiana Code section 35-

       50-2-7 states:


               (a) A person who commits a Class D felony . . . shall be
               imprisoned for a fixed term of between six (6) months and three
               (3) years, with the advisory sentence being one and one-half years
               (1 1/2) years.


               (b) A person who commits a Level 6 felony . . . shall be
               imprisoned for a fixed term of between six (6) months and two
               and one-half (2 1/2) years, with the advisory sentence being one
               (1) year.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-742 | November 17, 2017   Page 5 of 8
       Here, the trial court sentenced Wilson to the maximum sentence of three years

       for the Class D felony resisting law enforcement conviction to be served

       consecutively to the maximum two and one-half year sentence for the Level 6

       failing to return to lawful detention conviction, for an aggregate sentence of five

       and one-half years.2


[12]   We conclude the nature of the offense supports the sentence imposed. Wilson

       endangered the community by driving while intoxicated, leading the police on a

       high-speed chase, and then aiming his handgun toward several citizens who

       had tried to intercede until the police could arrive. He absconded from lawful

       detention in the State of Indiana while awaiting trial and had to be extradited.

       Further, Wilson gave a false name and possessed stolen property in his vehicle,

       neither of which were pursued by the State in light of Wilson’s guilty plea.


[13]   Although Wilson received the maximum sentence for each of his three

       convictions, he mitigated his sentencing exposure by pleading guilty to a

       fraction of the charges against him. Nothing about the nature of Wilson’s

       offenses suggests his sentence is inappropriate.


                                    B. Character of the Offender
[14]   As to Wilson’s character, his criminal history includes four prior felony

       convictions as an adult and three prior misdemeanors. Wilson has prior felony



       2
        Wilson was also convicted of operating a vehicle while intoxicated, a Class A misdemeanor, which carries a
       possible sentence of not more than one year. Ind. Code § 35-50-3-2. He was sentenced to one year for that
       conviction, to be served concurrently with the resisting law enforcement sentence.

       Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-742 | November 17, 2017         Page 6 of 8
       convictions for failing to return to lawful detention and prior misdemeanor

       offenses for operating a vehicle while intoxicated and resisting law enforcement.

       These prior convictions are directly relevant to his current convictions and

       demonstrate Wilson is either unwilling or unable to abide by the law. See Harris

       v. State, 897 N.E.2d 927, 930 (Ind. 2008) (noting the significance of a

       defendant’s criminal history varies based upon the gravity, nature, and number

       of prior offenses in relation to the current offense). Wilson’s history of

       absconding from lawful detention warrants an executed sentence, as he has

       abused the leniency extended to him in the past.


[15]   Wilson does have a history of mental health and substance abuse issues, but it

       was considered by the trial court in crafting his sentence. The trial court

       recommended Wilson be placed in purposeful incarceration, specifically the

       PLUS program,3 noting that program was not available in county facilities;

       stated it would consider a sentence modification if Wilson successfully

       completes the PLUS program; and recommended the Department of

       Correction ensure Wilson continues to get his prescribed medications.

       Nonetheless, Wilson’s criminal history and demonstrated disregard for the law

       and the leniency he has previously been extended reflect poorly on his

       character.




       3
         According to the Department of Correction website, the PLUS (“Purposeful Living Units Serve”) Program
       is a faith and character-based re-entry program that “focuses on strengthening spiritual, moral, and character
       development as well as life-skills.” https://www.in.gov/idoc/2356.htm (last visited October 30, 2017).

       Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-742 | November 17, 2017            Page 7 of 8
                                              Conclusion
[16]   Wilson has failed to meet his burden of persuading us that his five and one-half

       year sentence at the Department of Correction is inappropriate in light of the

       nature of his offense and his character. We therefore affirm his sentence.


[17]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1703-CR-742 | November 17, 2017   Page 8 of 8